UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, 2009. o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 001-32265 AMERICAN CAMPUS COMMUNITIES, INC. (Exact name of registrant as specified in its charter) Maryland 76-0753089 (State or Other Jurisdiction of (IRS Employer Identification No.) Incorporation or Organization) 805 Las Cimas Parkway, Suite 400 78746 Austin, TX (Zip Code) (Address of Principal Executive Offices) (512) 732-1000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated Filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 52,190,493 shares of American Campus Communities, Inc.’s common stock with a par value of $0.01 per share outstanding as of the close of business on August 3, 2009. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2009 TABLE OF CONTENTS PAGE NO. PART I. Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 1 Consolidated Statements of Operations for the three and six months ended June 30, 2009 and 2008 (all unaudited) 2 Consolidated Statement of Changes in Equity for the six months ended June 30, 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 (all unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosure about Market Risk 43 Item 4. Controls and Procedures 44 PART II. Item 4. Submissions of Matters to a Vote of Security Holders 44 Item 6. Exhibits 44 SIGNATURES 45 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 30, 2009 December 31, 2008 (Unaudited) Assets Investments in real estate: Wholly-owned properties, net $ 2,029,470 $ 1,986,833 On-campus participating properties, net 67,301 69,302 Investments in real estate, net 2,096,771 2,056,135 Cash and cash equivalents 57,183 25,600 Restricted cash 31,559 32,558 Student contracts receivable, net 4,891 5,185 Other assets 58,751 64,431 Total assets $ 2,249,155 $ 2,183,909 Liabilities and equity Liabilities: Secured debt $ 1,089,735 $ 1,162,221 Secured term loan 100,000 100,000 Unsecured revolving credit facility — 14,700 Accounts payable and accrued expenses 29,165 35,440 Other liabilities 47,307 56,052 Total liabilities 1,266,207 1,368,413 Redeemable noncontrolling interests 30,215 26,286 Equity: American Campus Communities, Inc. stockholders’ equity: Common stock, $.01 par value, 800,000,000 shares authorized, 52,190,493 and 42,354,283 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively 521 423 Additional paid in capital 1,098,071 901,641 Accumulated earnings and dividends (145,900 ) (111,828 ) Accumulated comprehensive loss (3,737 ) (5,117 ) Total American Campus Communities, Inc. stockholders’ equity 948,955 785,119 Noncontrolling interests 3,778 4,091 Total equity 952,733 789,210 Total liabilities and equity $ 2,249,155 $ 2,183,909 See accompanying notes to consolidated financial statements. 1 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 Revenues: Wholly-owned properties $ 66,152 $ 37,294 $ 133,484 $ 68,975 On-campus participating properties 3,922 3,948 10,796 10,692 Third party development services 886 723 1,938 2,379 Third party management services 2,105 1,222 4,347 2,144 Resident services 205 361 445 799 Total revenues 73,270 43,548 151,010 84,989 Operating expenses: Wholly-owned properties 32,891 16,738 64,377 30,623 On-campus participating properties 2,783 2,499 4,813 4,794 Third party development and management services 2,810 2,328 5,787 4,436 General and administrative 2,829 3,237 5,577 5,371 Depreciation and amortization 20,400 11,114 40,502 19,143 Ground/facility leases 452 368 1,004 727 Total operating expenses 62,165 36,284 122,060 65,094 Operating income 11,105 7,264 28,950 19,895 Nonoperating income and (expenses): Interest income 40 642 80 804 Interest expense (15,446 ) (8,733 ) (31,332 ) (15,712 ) Amortization of deferred financing costs (780 ) (448 ) (1,581 ) (759 ) Loss from unconsolidated joint ventures (483 ) (129 ) (1,037 ) (255 ) Other nonoperating income 402 — 402 — Total nonoperating expenses (16,267 ) (8,668 ) (33,468 ) (15,922 ) (Loss) income before income taxes, redeemable noncontrolling interests and discontinued operations (5,162 ) (1,404 ) (4,518 ) 3,973 Income tax provision (135 ) (73 ) (270 ) (133 ) Redeemable noncontrolling interests share of loss (income) 81 (13 ) 27 (319 ) (Loss) income from continuing operations (5,216 ) (1,490 ) (4,761 ) 3,521 Income from discontinued operations — 92 — 92 Net (loss) income (5,216 ) (1,398 ) (4,761 ) 3,613 Net income attributable to noncontrolling interests (94 ) (52 ) (272 ) (154 ) Net (loss) income attributable to common shareholders $ (5,310 ) $ (1,450 ) $ (5,033 ) $ 3,459 (Loss) income per share attributable to common shareholders – basic: (Loss) income from continuing operations per share $ (0.11 ) $ (0.05 ) $ (0.12 ) $ 0.10 Net (loss) income per share $ (0.11 ) $ (0.04 ) $ (0.12 ) $ 0.10 (Loss) income per share attributable to common shareholders – diluted: (Loss) income from continuing operations per share $ (0.11 ) $ (0.04 ) $ (0.12 ) $ 0.10 Net (loss) income per share $ (0.11 ) $ (0.04 ) $ (0.12 ) $ 0.11 Weighted-average common shares outstanding: Basic 47,897,196 35,692,653 45,152,665 31,512,271 Diluted 49,198,944 37,098,977 46,409,294 33,272,354 Distributions declared per common share $ 0.3375 $ 0.3375 $ 0.675 $ 0.675 See accompanying notes to consolidated financial statements. 2 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited, in thousands, except share data) Common Shares Par Value of Common Shares Additional Paid in Capital Accumulated Earnings and Distributions Accumulated Other Comprehensive Income (Loss) Noncontrolling Interests Total Equity, December 31, 2008 42,354,283 $ 423 $ 901,641 $ (111,828 ) $ (5,117 ) $ 4,091 $ 789,210 Net proceeds from sale of common stock 9,775,000 98 198,252 — — — 198,350 Amortization of restricted stock awards — — 1,256 — — — 1,256 Vesting of restricted stock awards 50,210 — (313 ) — — — (313 ) Issuance of fully vested restricted stock units 9,000 — 55 — — — 55 Distributions to common and restricted stockholders — — — (29,039 ) — — (29,039 ) Distributions to joint venture partners — (585 ) (585 ) Conversion of common units to common stock 2,000 — 23 — — — 23 Reclassification of noncontrolling interests — — (2,843 ) — — — (2,843 ) Comprehensive loss: Change in fair value of interest rate swaps — 1,380 — 1,380 Net loss — — — (5,033 ) — 272 (4,761 ) Total comprehensive loss — (3,381 ) Equity, June 30, 2009 52,190,493 $ 521 $ 1,098,071 $ (145,900 ) $ (3,737 ) $ 3,778 $ 952,733 See accompanying notes to consolidated financial statements. 3 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Six Months Ended June 30, 2009 2008 Operating activities Net (loss) income $ (4,761 ) $ 3,613 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Redeemable noncontrolling interests share of (loss) income (27 ) 319 Depreciation and amortization 40,502 19,143 Amortization of deferred financing costs and debt premiums/discounts 1,440 77 Share-based compensation 1,358 1,057 Loss from unconsolidated joint ventures 1,037 258 Amortization of gain on interest rate swap termination — (121 ) Income tax provision 270 120 Changes in operating assets and liabilities: Restricted cash 999 (3,381 ) Student contracts receivable, net 294 1,810 Other assets (4,763 ) (5,732 ) Accounts payable and accrued expenses (6,857 ) (2,783 ) Other liabilities (5,105 ) (2,785 ) Net cash provided by operating activities 24,387 11,595 Investing activities Cash paid for company and property acquisitions — (287,245 ) Cash paid for land acquisitions (2,637 ) (3,017 ) Investments in wholly-owned properties (68,356 ) (73,007 ) Investments in unconsolidated joint ventures — (8,208 ) Investments in on-campus participating properties (181 ) (196 ) Purchase of corporate furniture, fixtures and equipment (1,181 ) (1,141 ) Distributions received from unconsolidated joint ventures — 15 Net cash used in investing activities (72,355 ) (372,799 ) Financing activities Proceeds from sale of common stock 207,719 264,500 Offering costs (9,369 ) (12,264 ) Proceeds from sale of preferred stock — 131 Proceeds from contribution of properties to joint venture — 74,368 Proceeds from secured term loan — 100,000 Revolving credit facility, net (14,700 ) (9,600 ) Proceeds from construction loans 5,334 55,051 Pay-off of mortgage loans (72,829 ) (24,225 ) Principal payments on debt (4,850 ) (3,318 ) Change in construction accounts payable (1,284 ) (3,279 ) Debt issuance and assumption costs (15 ) (5,754 ) Distributions to common and restricted stockholders (29,001 ) (21,851 ) Distributions to noncontrolling partners (1,454 ) (1,158 ) Net cash provided by financing activities 79,551 412,601 Net change in cash and cash equivalents 31,583 51,397 Cash and cash equivalents at beginning of period 25,600 12,073 Cash and cash equivalents at end of period $ 57,183 $ 63,470 Supplemental disclosure of non-cash investing and financing activities Issuance of Common Units in connection with land acquisition $ (2,005 ) $ — Issuance of common stock in connection with company acquisition $ — $ (154,739 ) Issuance of Common Units in connection with company acquisition $ — $ (199 ) Loans assumed in connection with company and property acquisitions $ — $ (615,175 ) Change in fair value of derivative instruments, net $ 1,380 $ 182 Supplemental disclosure of cash flow information Interest paid $ 31,783 $ 13,295 See accompanying notes to consolidated financial statements. 4 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Description of Business American Campus Communities, Inc. (the “Company”) is a real estate investment trust (“REIT”) that was incorporated on March 9, 2004 and commenced operations effective with the completion of an initial public offering (“IPO”) on August 17, 2004. Through the Company’s controlling interest in American Campus Communities Operating Partnership LP (the “Operating Partnership”), the Company is one of the largest owners, managers and developers of high quality student housing properties in the United States in terms of beds owned and under management. The Company is a fully integrated, self-managed and self-administered equity REIT with expertise in the acquisition, design, financing, development, construction management, leasing and management of student housing properties. On May 11, 2009, the Company completed an equity offering, consisting of the sale of 9,775,000 shares of the Company’s common stock at a price of $21.25 per share, including 1,275,000 shares issued as a result of the exercise of the underwriters’ overallotment option in full at closing. The offering generated gross proceeds of $207.7 million. The aggregate proceeds to the Company, net of the underwriting discount and expenses of the offering, were approximately $198.3 million. As of June 30, 2009, the Company’s property portfolio contained 86 student housing properties with approximately 52,800 beds and approximately 17,200 apartment units, including 40 properties containing approximately 23,500 beds and approximately 7,500 units added as a result of the Company’s acquisition on June 11, 2008 of the student housing business of GMH Communities Trust (“GMH”), as more fully discussed in Note 3 herein. The Company’s property portfolio consisted of 80 owned off-campus properties that are in close proximity to colleges and universities, two American Campus Equity (“ACETM”) properties operated under ground/facility leases with a related university system and four on-campus participating properties operated under ground/facility leases with the related university systems. As of June 30, 2009, the Company also owned a noncontrolling interest in two joint ventures that owned an aggregate of 21 student housing properties with approximately 12,100 beds in approximately 3,600 units. The Company’s communities contain modern housing units and are supported by a resident assistant system and other student-oriented programming, with many offering resort-style amenities. Through the Company’s taxable REIT subsidiaries (“TRS”), it also provides construction management and development services, primarily for student housing properties owned by colleges and universities, charitable foundations, and others. As of June 30, 2009, the Company provided third-party management and leasing services for 31 properties (five of which the Company served as the third-party developer and construction manager) that represented approximately 23,400 beds in approximately 8,800 units. Third-party management and leasing services are typically provided pursuant to multi-year management contracts that have initial terms that range from one to five years. As of June 30, 2009, the Company’s total owned, joint venture and third-party managed portfolio included 138 properties with approximately 88,300 beds in approximately 29,600 units. 2.Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and include the financial position, results of operations and cash flows of the Company, the Operating Partnership and subsidiaries of the Operating Partnership, including joint ventures in which the Company has a controlling interest. Third-party equity interests in the Operating Partnership and consolidated joint ventures are reflected as noncontrolling interests in the consolidated financial statements. The Company also has a noncontrolling interest in three unconsolidated joint ventures, which are accounted for under the equity method. All significant intercompany amounts have been eliminated.
